UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2013 BARRETT GROWTH FUND Letter to Dear Shareholders: Shareholders November 30, 2013 The Six Month Period in Review There is an old investment axiom that the Federal Reserve Chairman is the second most powerful person in the country.Ever since the financial crisis hit in 2008, some might argue that the Fed Chairman has been far and away the most powerful person in the country, if not the world.Investors are watching Federal Reserve announcements closely to determine when the central bank will become less accommodative, and these statements are having a significant impact on financial markets.In May, Federal Reserve Chairman Ben Bernanke told Congress that the central bank might start to reduce the amount of bonds it was buying each month, which investors immediately interpreted as the beginning of higher interest rates.The yield on the 10 year U.S. Treasury Bond increased from under 2% to nearly 2.8% by July.Stock markets were mixed over the summer months, but in September the Federal Reserve announced that it would forgo tightening for the time being, and stock markets took off again.In October, President Obama nominated Janet Yellen to replace Ben Bernanke in January 2014, and markets once again reacted positively since she is expected to avoid any restrictive policies that would slow economic growth. Another old maxim in investment circles is, “don’t fight the Fed”, suggesting that as long as the Fed is trying to stimulate economic activity, stock investors should remain bullish and markets will follow along.Individual investors have clearly taken this message to heart this year.For the first time in many years, individuals are putting money into stock mutual funds instead of withdrawing money.With the Federal Reserve posturing to keep short term interest rates near zero for the foreseeable future, individuals have become “fed up” with earning nothing on cash and have ventured into the market.New all-time highs in the stock market also have had a salutary effect on investors.With the public buying and companies continuing to repurchase their own shares, the demand part of the equation remains favorable. Investment Outlook It is difficult to pinpoint any significant positive news outside the Federal Reserve’s policies to account for the rise in the stock market.Global economic growth remains in a slow recovery mode.The recovery in the U.S. economy, however, appears to be on a firm foundation with unemployment declining, individuals improving their balance sheets, and housing and stock prices rising.New policies in Japan also stand a chance of reviving their domestic economy that has been stalled for decades.Europe seems to have bottomed out, and the new leadership in China appears determined to keep economic growth in the high single digits.The only major economies that have weakened have been in Brazil and Australia, which have been negatively affected by weak commodity prices. 1 BARRETT GROWTH FUND Over the past two years, the stock market has made quite a run, with prices increasing considerably faster than earnings.As a result, the valuation of the broad market has changed from being undervalued to becoming more fully valued.There have been some whiffs of speculation as the number of initial public offerings of early stage companies has increased and the performance of the more speculative segments of the market, such as social media (e.g. Twitter), has also picked up.Since global economies are still burdened by high unemployment with very few pockets of inflation, it is unlikely that global central banks will move decisively from stimulating economies to restraining economic growth.As a result, although interest rates are likely to change from declining to increasing, it will take considerably higher rates to begin to attract money away from equities.Therefore, we think it is most likely that the stock market can continue to make gains, but unlikely at the pace that we have seen over the past two years. The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500 Index, the Fund is most overweighted in technology and industrials, and most underweighted in health care, financials, and consumer staples.The Fund’s focus on companies that have open ended growth opportunities and strong balance sheets are the primary reason for the relative weighting differences.The Fund also invests in companies that vary in size as measured by revenues.The Fund holds companies with revenues in excess of $100 billion and as low as $1-2 billion, which provides the shareholder with investments in companies at different stages of their growth cycle. We are enthusiastic about the prospects of the companies in the Fund.We expect most of the holdings in the Fund to increase their dividends at healthy rates going forward.Most of the companies in the Fund have healthy balance sheets, which also allow them to repurchase stock in addition to dividend increases. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Google, Inc. % 2. Ecolab, Inc. % 3. Costco Wholesale Corp. % 4. 3M Co. % 5. Visa, Inc. % 6. Walt Disney Co. % 7. Schlumberger Ltd. % 8. Mead Johnson Nutrition Co. % 9. Automatic Data Processing, Inc. % Verisk Analytics, Inc. % *Portfolio characteristics are as of November 30, 2013, and are subject to change at any time. 2 BARRETT GROWTH FUND Performance The Fund gained +14.51% during the six month period ended November 30, 2013.The S&P 500 Index posted a total return of +11.91% during this period, and the Lipper Large-Cap Growth Funds Index gained +16.67% during the six month period.The biggest contributor to performance came from the technology sector.The Fund was overweight in this sector and the technology stocks in the Fund outperformed the technology stocks in the S&P 500 Index.Facebook was the biggest factor in the sector’s outperformance.Outside of technology, the major contributors to performance were Ecolab, AmerisouceBergen, Automatic Data Processing, 3M Company, Johnson Controls, and Schlumberger.It is imprecise to estimate the differences in the Fund compared to other mutual funds, but we think other funds probably had a higher weighting in biotechnology companies and internet companies, such as Priceline and eBay. Thank you for choosing the Barrett Growth Fund. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of November 30, 2013.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. 3 BARRETT GROWTH FUND Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper.The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees.An index is unmanaged.Investors cannot invest directly in an index. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – November 30, 2013 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (June 1, 2013 – November 30, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value June 1, 2013 to June 1, 2013 November 30, 2013 November 30, 2013 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND This chart assumes an initial gross investment of $10,000 made on 12/31/01. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of November 30, 2013 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 31.05% 12.34% 11.82% 4.44% ■ S&P 500® Index 30.30% 17.73% 17.60% 7.69% –♦– Lipper Large-Cap Growth Funds Index 31.93% 15.92% 19.31% 7.04% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 96.59% Amusement, Gambling and Recreation Industries - 3.05% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing - 0.89% Coca Cola Co. Broadcasting (except Internet) - 1.23% Comcast Corp. Chemical Manufacturing - 15.96% Bristol-Myers Squibb Co. Celgene Corp. (a) E.I. du Pont de Nemours & Co. Ecolab, Inc. Gilead Sciences, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Pfizer, Inc. Clothing and Clothing Accessories Stores - 1.10% Tiffany & Co. Computer and Electronic Product Manufacturing - 6.08% Apple, Inc. Cisco Systems, Inc. EMC Corp. International Business Machines Corp. QUALCOMM, Inc. Couriers and Messengers - 2.53% United Parcel Service, Inc. Credit Intermediation and Related Activities - 7.61% American Express Co. Citigroup, Inc. JPMorgan Chase & Co. Visa, Inc. Data Processing, Hosting and Related Services - 2.97% Automatic Data Processing, Inc. Food Services and Drinking Places - 5.13% Dunkin’ Brands Group, Inc. McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. General Merchandise Stores - 3.49% Costco Wholesale Corp. Health and Personal Care Stores - 0.73% Walgreen Co. Insurance Carriers and Related Activities - 7.00% Aon PLC (b) Berkshire Hathaway, Inc. (a) Verisk Analytics, Inc. (a) Machinery Manufacturing - 3.50% Donaldson Co., Inc. General Electric Co. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments (Cont’d) November 30, 2013 (Unaudited) Shares Value Merchant Wholesalers, Nondurable Goods - 2.62% AmerisourceBergen Corp. $ Miscellaneous Manufacturing - 5.14% 3M Co. Stryker Corp. Nonstore Retailers - 1.22% Amazon Com, Inc. (a) Oil and Gas Extraction - 1.13% Devon Energy Corp. Other Information Services - 5.67% Facebook, Inc. (a) Google, Inc. (a) Professional, Scientific, and Technical Services - 5.19% Accenture PLC (b) Cognizant Technology Solutions Corp. (a) Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 4.24% Intuit, Inc. Microsoft Corp. Oracle Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.25% BlackRock, Inc. Support Activities for Mining - 3.82% Atwood Oceanics, Inc. (a) Schlumberger Ltd. (b) Transportation Equipment Manufacturing - 4.04% Boeing Co. Johnson Controls, Inc. United Technologies Corp. Total Common Stocks Cost ($10,081,481) SHORT-TERM INVESTMENTS - 3.66% Money Market Fund - 3.66% Fidelity Institutional Government Portfolio - Class I, 0.010% (c) Total Short-Term Investments Cost($591,870) Total Investments (Cost $10,673,351) - 100.25% Liabilities in Excess of Other Assets - (0.25)% ) Total Net Assets - 100.00% $ (a) Non-income producing security. (b) Foreign-issued security. (c) Variable rate security; the rate shown represents the rate at November 30, 2013. The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Assets and Liabilities November 30, 2013 (Unaudited) ASSETS Investments, at value (cost $10,673,351) $ Cash 45 Dividends and interest receivable Receivable from Advisor Other assets Total assets LIABILITIES Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Operations For the Six Months Ended November 30, 2013 (Unaudited) INVESTMENT INCOME Dividend income $ Interest income 32 Total Investment Income EXPENSES Advisory fees Distribution fees Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Legal fees Audit and tax fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Six Months Ended November 30, 2013 Year Ended (Unaudited) May 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared — Costs for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Six Months Ended November 30, 2013 Years Ended May 31, (Unaudited) NET ASSET VALUE Beginning of period $ OPERATIONS Net investment income (loss)2 ) Net realized and unrealized gains (losses) on securities ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income — ) — — NET ASSET VALUE End of period $ Total return5 % % )% % Net assets at end of period (000s omitted) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % After expense reimbursement6 % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% )% )% After expense reimbursement6 % % % )% Portfolio turnover rate5 25
